DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
An amendment to the specification and claims filed on 30 August 2022 is acknowledged. Claims 1 and 3-7 are amended, and claim 2 is canceled. Claims 1 and 3-7 are pending and are presented for examination on the merits.
In response to the amendment filed on 30 August 2022, the objection to the specification is withdrawn; the objections to the claims are changed; the rejections under 35 USC 112(b) are partially withdrawn and supplemented; and the rejections over prior art are partially withdrawn and modified.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Brunei Darussalam on 18 March 2019. It is noted, however, that applicant has not filed a certified copy of the BN/N/2019/0031 application as required by 37 CFR 1.55.

Title
In the title, the spelling of "ELECTROCHEMILUMNISCENCE" must be corrected to "ELECTROCHEMILUMINESCENCE" via amendment to the application data sheet (ADS). In the event of an allowance, this correction can be made via examiner amendment.

Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  
Regarding claim 1, the meaning of the abbreviation "Hp" must be provided. This objection can be overcome by adding "(Hp)" after "haptoglobin" in line 2 of claim 1.
Regarding claim 7, an article is needed before "interface."
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing 
out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 3-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the following limitation:
"…the electrochemiluminescence immunosensor comprising:
cadmium telluride quantum dots (Cd-QDs),
gold nanoparticles (AuNPs), 
single-walled carbon nanotubes (SWCNTs),
a chitosan (CS)-nanocomposite, 
Cd-QDs/AuNPs/SWCNTs/CS-nanocomposite modified carbon nanofibers screen-printed electrode (CNFs-SPE) immobilized with anti-Hp antibody.

	The meaning of this limitation is unclear. A literal interpretation of the claim language is that the electrochemiluminescence immunosensor comprises both cadmium telluride quantum dots (Cd-QDs) and the Cd-QDs/AuNPs/SWCNTs/CS-nanocomposite modified carbon nanofibers screen-printed electrode (CNFs-SPE); both gold nanoparticles (AuNPs) and the Cd-QDs/AuNPs/SWCNTs/CS-nanocomposite modified carbon nanofibers screen-printed electrode (CNFs-SPE); both single-walled carbon nanotubes (SWCNTs) and the Cd-QDs/AuNPs/SWCNTs/CS-nanocomposite modified carbon nanofibers screen-printed electrode (CNFs-SPE); and both a chitosan (CS)-nanocomposite and the Cd-QDs/AuNPs/SWCNTs/CS-nanocomposite modified carbon nanofibers screen-printed electrode (CNFs-SPE). Moreover, the discrete recitation of limitation "a chitosan (CS)-nanocomposite" is unclear because the instant disclosure does not use the term "nanocomposite" to refer to chitosan alone, but to a combination of chitosan, SWCNTs, AuNPs, and Cd QDs (Fig. 1A)
The limitation "Cd-QDs/AuNPs/SWCNTs/CS-nanocomposite modified carbon nanofibers screen-printed electrode (CNFs-SPE) immobilized with anti-Hp antibody" is grammatically incorrect and confusing.  If "carbon nanofibers" is an adjective that modifies "screen-printed electrode," then "carbon nanofibers" must be changed to "carbon nanofiber". The limitation "the carbon nanofibers screen-printed electrode" in claims 5-7 is indefinite for the same reason.
Regarding the limitation "Cd-QDs/AuNPs/SWCNTs/CS-nanocomposite modified carbon nanofibers screen-printed electrode (CNFs-SPE) immobilized with anti-Hp antibody," it is unclear whether "immobilized with anti-Hp antibody" modifies "Cd-QDs/AuNPs/SWCNTs/CS-nanocomposite" or "carbon nanofibers screen-printed electrode (CNFs-SPE)." The grammar of the limitation implies that "immobilized with anti-Hp antibody" modifies the adjacent limitation "carbon nanofibers screen-printed electrode (CNFs-SPE)." This is unclear in view of the disclosure, which illustrates the anti-Hp antibody on the upper nanocomposite portion of the immunosensor (Fig. 1C).
Regarding claim 1, it is unclear what is meant by the limitation "… immobilized with anti-Hp antibody." The specification teaches "Complete immobilization of anti-Hp on CdTe-QDs/AuNPs/SWCNTs/CS/CNFs-SPE was indicated by…" ([0056]). In other words, the specification teaches that the anti-Hp antibody is immobilized, not that the anti-Hp antibody immobilizes something else.
Claim 3 recites the limitation "wherein the electrochemiluminescence immunosensor is label-free." The specification teaches that the "immunosensor allows direct measurement of a target without the use of an enzyme or the need for pretreatment or labeling of the target" ([0043]). In other words, "label" refers to a labeling of the target haptoglobin, and the disclosed electrochemiluminescence immunosensor can be used to detect haptoglobin without labeling haptoglobin. Regarding claim 3, the meaning of the electrochemiluminescence immunosensor being label-free is unclear because the scope of the electrochemiluminescence immunosensor does not comprise haptoglobin, and one of ordinary skill in the art would not expect an immunosensor to comprise an analyte. Accordingly, the recited elements of the claimed electrochemiluminescence immunosensor would not comprise a label regardless of how the recited elements are used.
Claim 4 recites the limitation "the gold nanoparticles, the single-walled carbon nanotubes, the cadmium telluride quantum dots and the chitosan-nanocomposite." It is unclear whether the limitation "the gold nanoparticles, the single-walled carbon nanotubes, the cadmium telluride quantum dots and" modifies "-nanocomposite," or in the alternative, whether only "the chitosan" modifies "-nanocomposite". In other words, it is unclear whether the terms within the limitation "the gold nanoparticles, the single-walled carbon nanotubes, the cadmium telluride quantum dots" are adjectives or compound nouns. Accordingly, there is insufficient antecedent basis for the term(s) within the limitation "the gold nanoparticles, the single-walled carbon nanotubes, the cadmium telluride quantum dots and the chitosan-nanocomposite."
Claims 5-7 recite the limitation "the carbon nanofibers screen-printed electrode." There is insufficient antecedent basis for this limitation because claim 1 recites "Cd-QDs/AuNPs/SWCNTs/CS-nanocomposite modified carbon nanofibers screen-printed electrode (CNFs-SPE) immobilized with anti-Hp antibody." 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-7 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Rizwan 2019 ("Efficient double electrochemiluminescence quenching based label-free highly sensitive detection of haptoglobin on a novel nanocomposite modified carbon nanofibers interface," Sensing and Bio-Sensing Research; Available online 26 April 2019; previously relied upon).
This reference appears to be authored by the two inventors and a non-inventor. It was available online before, but within a year of, the filing date of the application (16 March 2020).
Regarding claim 1, Rizwan 2019 discloses an electrochemiluminescence immunosensor for detecting haptoglobin in a biological sample (title, abstract), the electrochemiluminescence immunosensor comprising: 
cadmium telluride quantum dots (Cd-QDs) (abstract; Scheme 1, page 3),
gold nanoparticles (AuNPs) (abstract; Scheme 1, page 3), 
single-walled carbon nanotubes (SWCNTs) (abstract; Scheme 1, page 3),
a chitosan (CS)-nanocomposite (abstract; Scheme 1, page 3), 
Cd-QDs/AuNPs/SWCNTs/CS-nanocomposite modified carbon nanofibers screen-printed electrode (CNFs-SPE) immobilized with anti-Hp antibody (abstract; Scheme 1, page 3; "BSA/anti-HP/CdTe-QDs/AuNPs/SWCNTs/CS/CNFs-SPE Hp-immunosensor," sections 2.1 and 3.4).
Regarding claim 3, Rizwan 2019 discloses that the electrochemiluminescence immunosensor can be used for label-free detection (title; Scheme 1, page 3).
Regarding claim 4, Rizwan 2019 discloses that the gold nanoparticles, the single-walled carbon nanotubes, the cadmium telluride quantum dots and the chitosan-nanocomposite forms a thin film over carbon nanofibers screen-printed electrode (Scheme 1, page 3).
Regarding claim 5, Rizwan 2019 discloses [Ru(bpy)3]2+ as a luminophore on an interface of the carbon nanofibers screen-printed electrode (abstract; section 2.1, page 2).
Regarding claim 6, Rizwan 2019 discloses tripropylamine as a coreactant on the interface of the carbon nanofibers screen-printed electrode (abstract; section 2.1, page 2).
Regarding claim 7, Rizwan 2019 discloses that the electrochemiluminescence immunosensor forms an immunocomplex in the presence of haptoglobin over [the] interface of the carbon nanofibers screen-printed electrode (abstract; Scheme 1, page 3).

Response to Arguments
Applicant's arguments filed on 30 August 2022 have been considered and are not fully persuasive and/or are moot in view of the new grounds of rejection.
Regarding the rejections for anticipation by Rizwan 2019, Applicant states that "the present application claims priority to Brunei Application filed on March 18, 2019. Therefore, Rizwan does not seem a valid reference for the present patent application." In response, the office has not received a certified copy of the BN/N/2019/0031 application as required by 37 CFR 1.55. Applicant's arguments further state that "A soft copy of the certified application has been submitted along with this response." However, no copy has been received. 
Applicant further argues that "Rizwan 2019 does not disclose or suggest "Cd-QDs/AuNPs/SWCNTs/CS- nanocomposite modified carbon nanofibers screen-printed electrode (CNFs-SPE) immobilized with anti-Hp antibody." In response, while this limitation is indefinite, as set forth in the rejections under 35 USC 112(b), Rizwan 2019 explicitly discloses all of the claimed components in Scheme 1, page 3, which matches Fig. 1C of the instant disclosure. Moreover, Rizwan 2019 discloses "BSA/anti-HP/CdTe-QDs/AuNPs/SWCNTs/CS/CNFs-SPE Hp-immunosensor," (sections 2.1 and 3.4), and the specification teaches that "this Hp-immunosensor can be represented as BSA/anti-HP/CdTeQDs/AuNPs/SWCNTs/CS/CNFs-SPE" ([0045]). If Rizwan 2019 fails to disclose the indefinite claimed invention, then so does the original disclosure of this application.
Regarding the previous relied-upon reference to Luo ("SWCNTs@GQDs composites as nanocarriers for enzyme-free dual-signal amplification electrochemical immunoassay of cancer biomarker," Analytica Chimica Acta; Available online 16 August 2018), the reference discloses peroxidase-like graphene quantum dots (GQDs) rather than CdTe-QDs and carcinoembryonic antigen (CEA) capture antibodies rather than anti-Hp antibody. Moreover, Luo does not disclose a carbon [nanofiber] screen-printed electrode, instead disclosing a glassy carbon electrode.
Regarding the previous ground of rejection of canceled claim 2 under 35 USC 103 for the combination of references of Jie ("Electrochemiluminescence immunosensor based on nanocomposite film of CdS quantum dots-carbon nanotubes combined with gold nanoparticles-chitosan," Electrochemistry Communications 2010) in view of Rizwan 2018 ("AuNPs/CNOs/SWCNTs/chitosan-nanocomposite modified electrochemical sensor for the label-free detection of carcinoembryonic antigen," Biosensors and Bioelectronics; Available online 14 February 2018), further in view ofYu ("Study on CdTe Quantum Dots Electrochemiluminescent Sensor Supported by Carbon Nano-tubes With ITO Basal Electrode," AIP Conference Proceedings 2011), this combination of references does not disclose all of the limitations of amended claim 1, including a carbon [nanofiber] screen-printed electrode that has been modified with a Cd-QDs/AuNPs/SWCNTs/CS-nanocomposite and with anti-Hp antibody. Jie uses a gold electrode and anti-human IgG. Rizwan 2018 uses a glassy carbon electrode (GCE) and anti-CEA (anti-carcinoembryonic antigen) antibody. Yu uses indium tin oxide (ITO) glass electrode and no antibody.
Regarding the previous ground of rejection of canceled claim 2 under 35 USC 103 for the combination of references of Rizwan 2017 ("A highly sensitive and label-free electrochemiluminescence immunosensor for beta 2-microglobulin," Anal. Methods, 2017) in view of Rizwan 2018, further in view of Yu, this combination of references does not disclose all of the limitations of amended claim 1, including a carbon [nanofiber] screen-printed electrode that has been modified with a Cd-QDs/AuNPs/SWCNTs/CS-nanocomposite and with anti-Hp antibody. Rizwan 2017 uses anti-β2M antibody and "ceramic CdSe QDs-SPEs [screen-printed electrodes that] were obtained from DropSens (Asturias, Spain)" (refer to ESI for Rizwan 2017, newly cited). According to a DropSens brochure: "Core Quantum Dots CdSe modified Screen-Printed Carbon Electrode. Refs. 110QD X1110QD" (newly cited), the product has a ceramic substrate and working electrode(s) of "CdSe/Carbon." The DropSens brochure is silent as to whether the screen-printed carbon electrodes comprise carbon nanofibers. Moreover, as illustrated in Scheme 1 (A) of Rizwan 2017, the CdSe-QDs of Rizwan 2017 are not part of a nanocomposite with AuNPs, carbon nano-onions, and chitosan. Instead, Rizwan 2017 teaches that a separate nanocomposite of AuNPs, carbon nano-onions, and chitosan is disposed on the commercially available CdSe-QD-modified electrode.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043. The examiner can normally be reached M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE ADAMS/            Examiner, Art Unit 1797

/JENNIFER WECKER/            Primary Examiner, Art Unit 1797